DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/2020, 04/02/2021, and 11/30/2021 were filed on and after the filing date of the instant application on 08/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because:
■ Claim 20 recites “A program”, and the Claim's language does not comply with the requirements of MPEP 2106.01.I. Since “program”, “computer program”, “computer-readable instructions” or "software" is merely a set of instructions.  Computer program is data structure. Data structures not claimed as computer or machine executed a non-transitory computer readable medium is encoded/stored with instructions when executed by a processor/computer perform the following functions of the claim then the Applicant(s) have not complied with 35 U.S.C 101, and claim 20 is interpreted as software claim which are non-statutory (claim(s) does/do not fall within at least one of the four patent eligible subject matter).  Software, or logic, or any type of “functional descriptive material”, is not statutory when claimed as descriptive material, per se. See MPEP 2106 - Patent Subject Matter Eligibility, MPEP 2111.05 – Functional and Nonfunctional Descriptive Material, and MPEP 2111.05.III – Machine-Readable Media.	
However, the claim may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory computer readable medium is encoded/stored with instructions when executed by a processor/computer to perform …” to the claim.  In this application, such an amendment would typically not raise the issue of new matter, even if the specification is silent, because the claim(s) would now only cover ”non-transitory” embodiments disclosed in the instant application's specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJII (US-PGPUB 2017/0148441 A1 herein after “FUJIII”, now U.S. Patent No. 10,446,146 B2).
	
As for claims 1, 19, and 20, FUJII discloses an information processing apparatus (Fig.1, Dialog System 100, Fig.2, Learning Apparatus 200), a method (Figs.1-21 and related descriptions), and a program (Figs.1-21, ¶ [28], [147], software program stored in memory, storage medium, etc.), comprising: a learning unit (Fig.2, Learning Apparatus 200) configured to learn, based on a determination result as to whether or not a second speech collected at second timing (Fig.4, 400 – Time series: U: The rear portion of my thigh hurts – 413 (Second speech at second timing)), after first timing (Fig.4, 400 – Time series: U: The rear portion of my thigh xxx – 412 (First speech at first timing)) is a restatement  of a first speech collected at the first timing (Fig.1, 200, Utterance receiver 201, Figs.2-21, ¶ [27], similar utterances, and [33]-[35], learning unit 200 receives user’s utterances such as a first speech and a second speech via a utterance receiver 201, and performs speech recognition which provided a first text representing the first speech and a second text representing the second speech, ¶ [52], the use restates the same utterances), and ¶ [61]-[70], dialog history 400 with time series depicted in Figure 4 for the restatement of the first speech by the second speech), a meaning corresponding to a speech recognition result of the first speech (Figs.1-21, ¶ [27], a meaning corresponding to a speech recognition result of the first speech such as a first text representing results of speech recognition of user’s first speech, and ¶ [46], [52]). 

As for claims 2-3, FUJII discloses the learning unit further learns the meaning corresponding to the speech recognition result of the first speech based on a meaning corresponding to a speech recognition result of the second speech, wherein, when it is determined that the second speech is a restatement of the first speech, the learning unit learns the meaning corresponding to the speech recognition result of the first speech based on the meaning corresponding to the speech recognition result of the second speech (Fig.4, 400 - Time series: U: The rear portion of my thigh xxx – 412 (First speech at first timing) – Time series: U: The rear portion of my thigh hurts – 413 (Second speech at second timing), Figure 4 depicted the meaning corresponding to the speech recognition result of the first speech “… thigh xxx” 412 is based on “… thigh hurts” 413 the meaning corresponding to the speech recognition result of the second speech, and ¶ [67]-[70]), and wherein, when it is determined that the second speech is not a restatement of the first speech, the learning unit does not learn the meaning corresponding to the speech recognition result of the first speech (Fig.6, 600 – Time series: U: I'd like to perform the procedure for xox – 601 (First speech), Time series: S: Your bankbook and your registered seal are needed for the procedure, Figure 6 

As for claims 4-5, FUJII discloses wherein when it is determined that the second speech is a restatement of the first speech, it is impossible to specify the meaning corresponding to the speech recognition result of the first speech, and it is possible to specify the meaning corresponding to the speech recognition result of the second speech, then the learning unit learns the meaning corresponding to the speech recognition result of the first speech based on the meaning corresponding to the speech recognition result of the second speech (Fig.4, 400 - Time series: U: The rear portion of my thigh xxx – 412 (First speech at first timing) – Time series: U: The rear portion of my thigh hurts – 413 (Second speech at second timing), ¶ [61]-[70]), wherein the learning unit learns the meaning corresponding to the speech recognition result of the first speech so that the meaning corresponding to the speech recognition result of the first speech becomes the same as the meaning corresponding to the speech recognition result of the second speech (Figs.1-21, ¶ [61]-[70]).

As for claims 6-9, FUJII discloses wherein the learning unit further determines whether or not to learn the meaning corresponding to the speech recognition result of the first speech based on a relationship between a context at the first timing and a context at the second timing (Fig.3, ¶ [48], a relationship between a context at the first timing and a context at the second timing such as a dialog history storage 208), wherein, when it is determined that a predetermined evaluation value regarding a 



As for claims 14-18, FUJII discloses wherein the first speech is a first utterance, wherein the second speech is a second utterance, and when it is determined that the second utterance is a restatement of the first utterance, and it is determined that a third utterance collected at third timing after the second timing is also a restatement of the first utterance, then based on either the meaning corresponding to the speech recognition result of the second utterance or a meaning corresponding to a speech recognition result of the third utterance, the learning unit learns the meaning corresponding to the speech recognition result of the first utterance (Figs.1-21, ¶ [62]-[70], the third utterance 413), wherein, based on information indicating a relationship between the speaker of the first utterance and the speaker of the second utterance and information indicating a relationship between the speaker of the first utterance and the speaker of the third utterance, the learning unit selects either the meaning corresponding to the speech recognition result of the second utterance and the meaning corresponding to the speech recognition result of the third utterance as a base for learning the meaning corresponding to the speech recognition result of the first utterance (Figs.1-21, ¶ [43], same user ID, and ¶ [45], [48]-[50]), based on a comparison between a degree of abstraction of the meaning corresponding to the speech 

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

USHIO et al. (US-PGPUB 2017/0365252 A1) teach a meaning generation method, in a meaning generation apparatus, includes acquiring meaning training data including text data of a sentence (see Fig.1).
Raman (U.S. Patent No. 5,893,059) discloses transitioning from one speech recognition system to another and for reusing existing speech recognition data (see Fig.4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                             
02/11/2022